DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of group I in the reply filed on 05/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/13/2022.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 5992857).
Regarding claims 1-2, Ueda discloses layer composite gasket for a seal (abstract, col. 1, lines 50-55), the layer composite comprising a substrate having a surface, i.e. planar substrate layer having a surface (1B, fig. 1, col. 1, lines 63-66) and substrate 4 which can be PTFE, i.e. a two-dimensionally contiguous PTFE cover layer adhering to the surface of the planar substrate layer, (4, fig. 1, col. 2, lines 23-28, col. 5, lines 44-47). It is noted that Ueda does not disclose that PTFE cover layer containing less than 200 g/m2 of PTFE. However, given that Ueda discloses density of PTFE sheet is less than 1.8 g/m2 (col. 2, lines 28-30) and PTFE sheet has excellent surface draping properties and free from leakage along contact surfaces (col. 3, lines 58-60), it would have been obvious to one of ordinary skill in the art to use any amount and thickness of PTFE including that presently claimed in the PTFE layer of Ueda to obtain excellent surface draping properties and free from leakage along contact surfaces.
Regarding claim 3, Ueda discloses the layer composite of claim 1, wherein the PTFE cover layer has a surface facing away from the planner substrate layer (fig. 1), an expanded graphite sheet, i.e. a microparticulate coating, (1A, fig. 1) is connected to the planar substrate layer by the PTFE cover layer (fig. 1, col. 5, lines 41-53), the microparticulate coating covers the surface of the PTFE cover layer facing away from the planar substrate layer (fig. 1).
Regarding claim 4, , Ueda discloses the layer composite of claim 1, wherein Ueda is silent with respect to average particle size of particles in the microparticulate coating. However, Ueda discloses that expanded graphite greatly improve the sealing properties of the overall gasket and therefore, it would have been obvious to one of ordinary skill in the art to use certain size of graphite particles including that presently claimed to obtain sealing properties.
Regarding claim 5, Ueda discloses the layer composite of claim 1, wherein Ueda discloses graphite and it is well known in the art that graphite is a solid lubricant.
Regarding claim 6, Ueda discloses the layer composite of claim 1, wherein Ueda discloses the same gasket as claimed in present claim, therefore, the gasket of Ueda would intrinsically possess the same properties as claimed in present claim.
Regarding claim 7, Ueda discloses the layer composite of claim 1, wherein Ueda discloses the planer substrate layer is a graphite layer, i.e. graphite foil layer, (col. 3, lines 57-60, col. 5, lines 44-46).
Regarding claim 8, Ueda discloses a seal comprising a layer composite of claim 1 (abstract).
Regarding claims 13 and 15, Ueda discloses a substrate layer comprising a porous PTFE sheet, i.e. a planar substrate layer comprising a microporous PTFE layer, (col. 2, lines 23-30). It is noted that Ueda does not disclose that PTFE substrate layer containing less than 200 g/m2 of PTFE. However, given that Ueda discloses density of PTFE sheet is less than 1.8 g/m2 (col. 2, lines 28-30) and PTFE sheet has excellent surface draping properties and free from leakage along contact surfaces (col. 3, lines 58-60), it would have been obvious to one of ordinary skill in the art to use any amount of PTFE including that presently claimed in the PTFE layer of Ueda to obtain excellent surface draping properties and free from leakage along contact surfaces.
The recitation in the claims that the microporous PTFE substrate layer is “for reducing a gas permeability of the planar substrate layer or a microparticulate coating” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Ueda discloses microporous PTFE layer as presently claimed, it is clear that the microporous PTFE of Ueda would be capable of performing the intended use, i.e. for reducing a gas permeability of the planar substrate layer or a microparticulate coating, presently claimed as required in the above cited portion of the MPEP.
Regarding claim 14, Ueda discloses a PTFE cover layer comprising a porous PTFE sheet, i.e. a planar substrate layer comprising a microporous PTFE layer, (col. 2, lines 23-30). It is noted that Ueda does not disclose that PTFE substrate layer containing less than 200 g/m2 of PTFE. However, given that Ueda discloses density of PTFE sheet is less than 1.8 g/m2 (col. 2, lines 28-30) and PTFE sheet has excellent surface draping properties and free from leakage along contact surfaces (col. 3, lines 58-60), it would have been obvious to one of ordinary skill in the art to use any amount of PTFE including that presently claimed in the PTFE layer of Ueda to obtain excellent surface draping properties and free from leakage along contact surfaces. Given that Ueda discloses the same PTFE cover layer and graphite film layer as disclosed in the present claim, it is clear that the PTFE cover layer of Ueda would have the same properties as claimed in the present claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMIR SHAH/Primary Examiner, Art Unit 1787